Exhibit 10.24







EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”) is made and entered into effective
as of June 23, 2014 (the “Effective Date”), by and between Four Oaks Bank &
Trust Company (the “Bank”), and David H. Rupp (“Employee”).
The Bank desires to employ Employee and Employee desires to accept such
employment on the terms set forth below.
In consideration of the mutual promises set forth below and other good and
valuable consideration, the receipt and sufficiency of which the parties
acknowledge, the Bank and Employee agree as follows:
1.    EMPLOYMENT. Employee’s employment shall be subject to the terms and
conditions set forth in this Agreement.
2.    NATURE OF EMPLOYMENT/DUTIES. Employee shall serve as Senior Vice
President, Strategic Project Manager of the Bank. Employee shall report to Ayden
Lee, President and Chief Executive Officer of the Bank and shall have such
responsibilities and authority as the Bank may designate from time to time
consistent with his title and position.
2.1    Employee shall perform all duties and exercise all authority in
accordance with, and otherwise comply with, all Company policies, procedures,
practices and directions.
2.2    Employee shall devote substantially all working time, best efforts,
knowledge and experience to perform successfully his duties and advance the
Bank’s interests. During his employment, Employee shall not engage in any other
business activities of any nature whatsoever for which he receives compensation
without the Bank’s prior written consent; provided, however, this provision does
not prohibit him from personally owning and trading in stocks, bonds,
securities, real estate, commodities or other investment properties for his own
benefit and which do not create actual or potential conflicts of interest with
the Bank.
3.    COMPENSATION.
3.1    Base Salary. Employee’s annual base salary for all services rendered
shall initially be Two Hundred and Forty Thousand and 00/100 Dollars
($240,000.00) (less applicable taxes and withholdings) payable in accordance
with the Bank’s customary payroll practices as they may exist from time to time
(“Base Salary”). The Base Salary shall increase to an annual salary of Three
Hundred Thousand and 00/100 Dollars ($300,000.00) (less applicable taxes and
withholdings) as of January 1, 2015. The Employee’s Base Salary may be reviewed
and further increased by the Bank at its discretion, in accordance with the
Bank’s policies, procedures and practices as they may exist from time to time.



1



--------------------------------------------------------------------------------




3.2    2014 Bonus. For the year 2014, Employee shall be eligible for a cash
bonus of up to fifty percent (50%) of his 2014 Base Salary (“2014 Bonus”). The
amount of the 2014 Bonus shall be determined based on guidelines and performance
measures mutually agreed upon by Employee and Ayden Lee, President and Chief
Executive Officer of the Bank. The 2014 Bonus shall be provided to Employee
provided that Employee is employed by the Bank on the last day of the year for
which the award was earned. The Annual Bonus shall be paid no later than two and
one-half months following the end of the year for which it was earned.
3.3    Equity. Employee shall be entitled to participate in the Restricted Stock
Plan contemplated by that certain Securities Purchase Agreement dated March 24,
2014 (“the “SPA”) by and between Four Oaks Fincorp, Inc., the holding company of
the Bank (“FOFN”) and Kenneth R. Lehman in accordance with the terms of that
Plan. Following adoption of such Restricted Stock Plan by FOFN, Employee shall
be entitled to receive such number of shares of restricted stock equal to the
lesser of (a) 240,000 or (b) the product of (i) 0.015 and (ii) the sum of (A)
the number of shares FOFN issues in the Rights Offering (as defined in the SPA)
and (B) the number of shares FOFN issues to Mr. Lehman under the SPA.
3.4    Benefits. Employee may participate in all medical, dental, disability,
insurance, 401(k), vacation and other employee benefit plans and programs which
may be made available from time to time to Company employees at Employee’s
level; provided, however, that Employee’s participation is subject to the
applicable terms, conditions and eligibility requirements of these plans and
programs as they may exist from time to time. Nothing in this Agreement shall
require the Bank to create, continue or refrain from amending, modifying,
revising or revoking any of its group plans, programs or benefits that are
offered to employees. Employee acknowledges that the Bank, in its sole
discretion, may amend, modify, revise or revoke any such group plans, programs
or benefits and any amendments, modifications, revisions and revocations of
these plans, programs and benefits shall apply to Employee.
3.5    Business Expenses. Employee shall be reimbursed for reasonable and
necessary expenses actually incurred by him in performing services under this
Agreement in accordance with and subject to the terms and conditions of the
applicable Company reimbursement policies, procedures and practices as they may
exist from time to time. All such reimbursements shall be made no later than
March 15 of the year following the year in which Employee incurred the expense.

2



--------------------------------------------------------------------------------




3.6    Clawback. Notwithstanding any other provisions in this Agreement to the
contrary, any incentive-based compensation, or any other compensation, paid to
Employee pursuant to this Agreement or any other agreement or arrangement with
the Bank which is subject to recovery under any law, government regulation or
stock exchange listing requirement, including, but not limited to, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and implementing rules
and regulations of that Act, will be subject to such deductions and clawback as
may be required to be made pursuant to such law, government regulation or stock
exchange listing requirement (or any policy adopted by the Bank pursuant to any
such law, government regulation or stock exchange listing requirement). Employee
shall, upon written demand by the Bank, promptly repay any such incentive-based
compensation or other compensation, or take such other action as the Bank may
require for compliance with this Section.
4.    TERM OF EMPLOYMENT AND TERMINATION. The initial term of this Agreement and
Employee’s employment hereunder shall be the one-year period commencing on the
Effective Date and terminating on the first anniversary of the Effective Date
(the “Initial Term”), provided that, on such anniversary of the Effective Date
and on each annual anniversary thereafter, this Agreement shall automatically
renew for successive one year periods on the same terms and conditions set forth
herein unless: (a) earlier terminated or amended as provided herein or (b)
either party gives the other written notice of non-renewal at least sixty (60)
days prior to the end of the Initial Term or any renewal term of this Agreement.
The Initial Term and all applicable renewals thereof are referred to herein as
the “Term.”
4.1    Without Cause, Upon Notice. Either the Bank or Employee may terminate
Employee’s employment and this Agreement without cause at any time upon giving
the other party thirty (30) days written notice.
4.2    For Cause. The Company may terminate Employee’s employment and this
Agreement immediately without notice at any time for “Cause,” which shall mean
the following: (i) Employee’s demonstrated gross negligence or willful
misconduct in the execution of his duties; (ii) Employee’s refusal to comply
with the Bank’s policies, procedures, practices or directions, after notice and
opportunity to cure within fifteen (15) days after such notice; (iii) Employee’s
commission of an act of dishonesty; (iv) Employee’s being convicted of a felony;
or (v) Employee’s breach of this Agreement.
4.3    By Death or Disability. Employee’s employment and this Agreement shall
terminate upon Employee’s Disability or death. For purposes of this Agreement,
“Disability” shall mean Employee’s physical or mental inability to perform
substantially all of Employee’s duties, with or without reasonable
accommodation, for a period of ninety (90) days, whether or not consecutive,
during any 365-day period, as determined in the Bank’s reasonable discretion and
in accordance with any applicable law. The Company shall give Employee written
notice of termination for Disability and the termination shall be effective as
of the date specified in such notice.
4.4    Following a Change in Control, by Employee for Good Reason. Following a
Change in Control, as defined herein, Employee may terminate his employment and
this Agreement if he has “Good Reason” to do so.

3



--------------------------------------------------------------------------------




For purposes of this Agreement, “Good Reason” shall mean the occurrence of any
of the following events or conditions without Employee’s consent: (i) a material
diminution in Employee’s authority, duties, or responsibilities from such
immediately prior to the Change in Control; (ii) a material change in the
geographic location at which Employee must perform his services under this
Agreement; and (iii) any other action or inaction that constitutes a material
breach by the Bank of this Agreement. Provided that, in order for Employee to be
able to terminate for Good Reason, Employee must first provide notice to the
Bank of the condition Employee contends constitutes Good Reason within thirty
(30) days of the initial existence of such condition, and the Bank must have
thirty (30) days in which to remedy the condition, and further, if the condition
is not remedied, Employee must terminate his employment within thirty (30) days
of the end of the Bank’s thirty (30) day remedy period.
4.5    Survival. Section 6 (Confidential Information, Company Property and
Competitive Business Activities) of this Agreement shall survive the termination
of Employee’s employment and/or the termination of this Agreement, regardless of
the reasons for such termination.
5.    COMPENSATION AND BENEFITS UPON TERMINATION. Upon termination of his
employment and this Agreement for any reason, Employee shall be entitled to
receive payment of any earned but unpaid compensation as of the date of such
termination (“Accrued Earnings”).
6.    TRADE SECRETS, CONFIDENTIAL INFORMATION, COMPANY PROPERTY AND COMPETITIVE
BUSINESS ACTIVITIES. Employee acknowledges that: (i) by virtue of his senior
management and key leadership position with the Bank, Employee has had and will
continue to have access to Trade Secrets and Confidential Information, as
defined below; (ii) the Bank is engaged in the business of providing financial
services and products in retail, commercial, and corporate banking (the
“Business”); and (ii) the provisions set forth in this Confidential Information,
Company Property and Competitive Business Activities Section are reasonably
necessary to protect the Bank’s legitimate business interests, are reasonable as
to time, territory and scope of activities which are restricted, do not
interfere with public policy or public interest and are described with
sufficient accuracy and definiteness to enable him to understand the scope of
the restrictions imposed upon him.
6.1    Trade Secrets and Confidential Information. Employee acknowledges that:
(i) the Bank will disclose to him certain Trade Secrets and Confidential
Information; (ii) Trade Secrets and Confidential Information are the sole and
exclusive property of the Bank (or a third party providing such information to
the Bank) and the Bank or such third party owns all worldwide rights therein
under patent, copyright, trade secret, confidential information, or other
property right; and (iii) the disclosure of Trade Secrets and Confidential
Information to Employee does not confer upon him any license, interest or rights
of any kind in or to the Trade Secrets or Confidential Information.

4



--------------------------------------------------------------------------------




6.1.1    Employee may use the Trade Secrets and Confidential Information only in
accordance with applicable Company policies and procedures and solely for the
Bank’s benefit while he is employed or otherwise retained by the Bank. Except as
authorized in the performance of services for the Bank, Employee will hold in
confidence and not directly or indirectly, in any form, by any means, or for any
purpose, disclose, reproduce, distribute, transmit, or transfer Trade Secrets or
Confidential Information or any portion thereof. Upon the Bank’s request,
Employee shall return Trade Secrets and Confidential Information and all related
materials.
6.1.2    If Employee is required to disclose Trade Secrets or Confidential
Information pursuant to a court order or other government process or such
disclosure is necessary to comply with applicable law or defend against claims,
he shall: (i) notify the Bank promptly before any such disclosure is made; (ii)
at the Bank’s request and expense take all reasonably necessary steps to defend
against such disclosure, including defending against the enforcement of the
court order, other government process or claims; and (iii) permit the Bank to
participate with counsel of its choice in any proceeding relating to any such
court order, other government process or claims.
6.1.3    Employee’s obligations with regard to Trade Secrets shall remain in
effect for as long as such information shall remain a trade secret under
applicable law.
6.1.4    Employee’s obligations with regard to Confidential Information shall
remain in effect while he is employed or otherwise retained by the Bank and for
fifteen (15) years thereafter.
6.1.5    As used in this Agreement, “Trade Secrets” means information of the
Bank, suppliers, customers, or prospective or customers, including, but not
limited to, data, formulas, patterns, compilations, programs, devices, methods,
techniques, processes, financial data, financial plans, product plans, or lists
of actual or potential customers or suppliers, which: (i) derives independent
actual or potential commercial value, from not being generally known to or
readily ascertainable through independent development by persons or entities who
can obtain economic value from its disclosure or use; and (ii) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy.
6.1.6    As used in this Agreement, “Confidential Information” means information
other than Trade Secrets, that is of value to its owner and is treated as
confidential, including, but not limited to, future business plans, marketing
campaigns, and information regarding employees, provided, however, Confidential
Information shall not include information which is in the public domain or
becomes public knowledge through no fault of Employee.

5



--------------------------------------------------------------------------------




6.2    Company Property. Upon the termination of his employment or upon
Company’s earlier request, Employee shall: (i) deliver to the Bank all records,
memoranda, data, documents and other property of any description which refer or
relate in any way to Trade Secrets or Confidential Information, including all
copies thereof, which are in his possession, custody or control; (ii) deliver to
the Bank all Company property (including, but not limited to, keys, credit
cards, customer files, contracts, proposals, work in process, manuals, forms,
computer- stored work in process and other computer data, research materials,
other items of business information concerning any Company customer, or Company
business or business methods, including all copies thereof) which is in his
possession, custody or control; (iii) bring all such records, files and other
materials up to date before returning them; and (iv) fully cooperate with the
Bank in winding up his work and transferring that work to other individuals
designated by the Bank.
6.3    Competitive Business Activities. Employee agrees that during the Term of
this Agreement and for a period of time ending on the date occurring one (1)
year after the later of the date his employment terminates and/or this Agreement
terminates (irrespective of the circumstances of such termination) (the
“Non-Competition Period”), Employee will not engage in the following activities:
(a)    on Employee’s own or another’s behalf, whether as an officer, director,
stockholder, partner, associate, owner, employee, consultant or otherwise:
(i)    compete with the Bank in the Bank’s Business;
(ii)    solicit or do business which is the same, similar to or otherwise in
competition with the Bank’s Business, from or with persons or entities: (a) who
are customers of the Bank; (b) who Employee or someone for whom he was
responsible solicited, negotiated, contracted, serviced or had contact with on
the Bank’s behalf; or (c) who were customers of the Bank at any time during the
last year of Employee’s employment with the Bank; or
(iii)    offer employment to or otherwise solicit for employment any employee or
other person who had been employed by the Bank during the last year of
Employee’s employment with the Bank;
(b)    be employed (or otherwise engaged) in (i) a management capacity, (ii)
other capacity providing the same or similar services which Employee provided to
the Bank, or (iii) any capacity connected with competitive business activities,
by any person or entity that engages in the same, similar or otherwise
competitive business as the Bank’s Business; or
(c)    directly or indirectly take any action, which is materially detrimental,
or otherwise intended to be adverse to the Bank’s goodwill, name, business
relations, prospects and operations.

6



--------------------------------------------------------------------------------




6.3.1    The restrictions set forth in Section 6.3(a)(i) apply to the following
geographical areas: (i) within a 60-mile radius of the location of the Bank’s
headquarters during Employee’s employment with the Bank; (ii) any city,
metropolitan area, county, or state in which Employee’s substantial services
were provided, or for which Employee had substantial responsibility, or in which
Employee worked on Company projects, while employed by the Bank; (iii) any city,
metropolitan area, county, or state in which the Bank is located or does or,
during Employee’s employment with Company, did business.
6.3.2    Notwithstanding the foregoing, Employee’s ownership, directly or
indirectly, of not more than one percent of the issued and outstanding stock of
a corporation the shares of which are regularly traded on a national securities
exchange or in the over-the-counter market shall not violate Section 6.3.
6.4    Remedies. Employee acknowledges that his failure to abide by the
Confidential Information, Company Property or Competitive Business Activities
provisions of this Agreement would cause irreparable harm to the Bank for which
legal remedies would be inadequate. Therefore, in addition to any legal or other
relief to which the Bank may be entitled by virtue of Employee’s failure to
abide by these provisions; the Bank may seek legal and equitable relief,
including, but not limited to, preliminary and permanent injunctive relief, for
Employee’s actual or threatened failure to abide by these provisions without the
necessity of posting any bond, and Employee will indemnify the Bank for all
expenses including attorneys’ fees in seeking to enforce these provisions.
6.5    Tolling. The period during which Employee must refrain from the
activities set forth in Sections 6.1 and 6.3 shall be tolled during any period
in which he fails to abide by these provisions.
6.6    Other Agreements. Nothing in this Agreement shall terminate, revoke or
diminish Employee’s obligations or the Bank’s rights and remedies under law or
any agreements relating to trade secrets, confidential information,
non-competition and intellectual property which Employee has executed in the
past, or may execute in the future or contemporaneously with this Agreement.
7.    EXECUTIVE REPRESENTATION. Employee represents and warrants that his
employment and obligations under this Agreement will not (i) breach any duty or
obligation he owes to another or (ii) violate any law, recognized ethics
standard or recognized business custom.
8.    WAIVER OF BREACH. The Company’s or Employee’s waiver of any breach of a
provision of this Agreement shall not waive any subsequent breach by the other
party.

7



--------------------------------------------------------------------------------




9.    ENTIRE AGREEMENT. Except as expressly provided in this Agreement, this
Agreement: (i) supersedes all other understandings and agreements, oral or
written, between the parties with respect to the subject matter of this
Agreement; and (ii) constitutes the sole agreement between the parties with
respect to this subject matter. Each party acknowledges that: (i) no
representations, inducements, promises or agreements, oral or written, have been
made by any party or by anyone acting on behalf of any party, which are not
embodied in this Agreement; and (ii) no agreement, statement or promise not
contained in this Agreement shall be valid. No change or modification of this
Agreement shall be valid or binding upon the parties unless such change or
modification is in writing and is signed by the parties.
10.    SEVERABILITY. If a court of competent jurisdiction holds that any
provision or sub-part thereof contained in this Agreement is invalid, illegal or
unenforceable, that invalidity, illegality or unenforceability shall not affect
any other provision in this Agreement. Additionally, if any of the provisions,
clauses or phrases in Section 6, Trade Secrets, Confidential Information,
Company Property and Competitive Business Activities, are held unenforceable by
a court of competent jurisdiction, then the parties desire that such provision,
clause, or phrase be “blue-penciled” or rewritten by the court to the extent
necessary to render it enforceable.
11.    PARTIES BOUND. The terms, provisions, covenants and agreements contained
in this Agreement shall apply to, be binding upon and inure to the benefit of
the Bank’s successors and assigns. Employee may not assign this Agreement.
12.    REMEDIES. Employee acknowledges that his breach of this Agreement would
cause the Bank irreparable harm for which damages would be difficult, if not
impossible, to ascertain and legal remedies would be inadequate. Therefore, in
addition to any legal or other relief to which the Bank may be entitled by
virtue of the Employee’s breach or threatened breach of this Agreement, the Bank
may seek equitable relief, including but not limited to preliminary and
injunctive relief, and such other available remedies.    
13.    GOVERNING LAW. This Agreement and the employment relationship created by
it shall be governed by North Carolina law without giving effect to North
Carolina choice of law provisions. The parties hereby consent to exclusive
jurisdiction in North Carolina for the purpose of any litigation relating to
this Agreement and agree that any litigation by or involving them relating to
this Agreement shall be conducted in the courts of [Wake] County, North Carolina
or the federal courts of the United States for the Eastern District of North
Carolina.

8



--------------------------------------------------------------------------------




14.    SECTION 409A OF THE INTERNAL REVENUE CODE.
14.1    Parties’ Intent. The parties intend that the provisions of this
Agreement comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and the regulations thereunder (collectively, “Section
409A”) and all provisions of this Agreement shall be construed in a manner
consistent with the requirements for avoiding taxes or penalties under Section
409A. If any provision of this Agreement (or of any award of compensation,
including equity compensation or benefits) would cause Employee to incur any
additional tax or interest under Section 409A, the Bank shall, upon the specific
request of Employee, use its reasonable business efforts to in good faith reform
such provision to comply with Code Section 409A; provided, that to the maximum
extent practicable, the original intent and economic benefit to Employee and the
Bank of the applicable provision shall be maintained, and the Bank shall have no
obligation to make any changes that could create any additional economic cost or
loss of benefit to the Bank. The Company shall timely use its reasonable
business efforts to amend any plan or program in which Employee participates to
bring it in compliance with Section 409A. Notwithstanding the foregoing, the
Bank shall have no liability with regard to any failure to comply with Section
409A so long as it has acted in good faith with regard to compliance therewith.
14.2    Separation from Service. A termination of employment shall not be deemed
to have occurred for purposes of any provision of this Agreement providing for
the payment of any amounts or benefits upon or following a termination of
employment unless such termination also constitutes a “Separation from Service”
within the meaning of Section 409A and, for purposes of any such provision of
this Agreement, references to a “termination,” “termination of employment,”
“separation from service” or like terms shall mean “Separation from Service.”
14.3    Separate Payments. Any installment payment required under this Agreement
shall be considered a separate payment for purposes of Section 409A.
14.4    Delayed Distribution to Key Employees. If the Bank determines in
accordance with Sections 409A and 416(i) of the Code and the regulations
promulgated thereunder, in the Bank’s sole discretion, that the Employee is a
Key Employee of the Bank on the date his employment with the Bank terminates and
that a delay in benefits provided under this Agreement is necessary to comply
with Code Section 409A(A)(2)(B)(i), then any severance payments and any
continuation of benefits or reimbursement of benefit costs provided by this
Agreement, and not otherwise exempt from Section 409A, shall be delayed for a
period of six (6) months following the date of termination of the Employee’s
employment (the “409A Delay Period”). In such event, any severance payments and
the cost of any continuation of benefits provided under this Agreement that
would otherwise be due and payable to the Employee during the 409A Delay Period
shall be paid to the Employee in a lump sum cash amount in the month following
the end of the 409A Delay Period. For purposes of this Agreement, “Key Employee”
shall mean an employee who, on an Identification Date (“Identification Date”
shall mean each December 31) is a key employee as defined in Section 416(i) of
the Code without regard to paragraph (5) thereof. If the Employee is identified
as a Key Employee on an Identification Date, then Employee shall be considered a
Key Employee for purposes of this Agreement during the period beginning on the
first April 1 following the Identification Date and ending on the following
March 31.

9



--------------------------------------------------------------------------------




15.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be an original, with the same effect as if the signatures affixed
thereto were upon the same instrument.






[Signature Page Follows]

10



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have entered into this Agreement on the day and
year first written above.




EMPLOYEE








/s/ David H. Rupp_________________________________
David H. Rupp










FOUR OAKS BANK & TRUST COMPANY


By: /s/ Ayden R. Lee, Jr.___________________________


Title: Chairman/ President/ CEO_____________________











11



--------------------------------------------------------------------------------






AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT




This Amendment No. 1 to Employment Agreement (“Amendment No. 1”) is effective as
of October 1, 2014, by and between Four Oaks Bank & Trust Company (the “Bank”)
and David H. Rupp (“Employee”).


WHEREAS, Employee is currently employed with the Bank pursuant to an Employment
Agreement entered into effective June 23, 2014 (the “Employment Agreement”); and


WHEREAS, the parties to the Employment Agreement desire to amend the Employment
Agreement as provided in this Amendment No. 1 to reflect the promotion of
Employee to Executive Vice President, Chief Operating Officer and to clarify
that any award of an annual bonus is not limited to the year 2014.


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree that the
Employment Agreement shall be amended as follows:


1.Amendment.
A. Section 2 “NATURE OF EMPLOYMENT/DUTIES” is amended by deleting the position
title “Senior Vice President, Strategic Project Manager” and replacing it with
the position title “Executive Vice President, Chief Operating Officer.”
B.Section 3.2 “2014 Bonus” is amended by deleting that Section in its entirety
and replacing it with the following:
3.2    Annual Bonus. For the year 2014 and subsequent years of employment
hereunder, Employee shall be eligible for a cash bonus of up to fifty percent
(50%) of his Base Salary (“Annual Bonus”) (less applicable taxes and
withholdings). The amount of the Annual Bonus shall be determined based on
guidelines and performance measures mutually agreed upon by Employee and the
Chief Executive Officer of the Bank. The Annual Bonus shall be provided to
Employee provided that Employee is employed by the Bank on the last day of the
year for which the award was earned. The Annual Bonus shall be paid no later
than two and one-half months following the end of the year for which it was
earned.
2.Counterparts. This Amendment No. 1 may be executed in counterparts, each of
which shall be an original, with the same effect as if the signatures affixed
thereto were upon the same instrument.
3.Effect of Amendment. Except as amended hereby, the Employment Agreement shall
remain in full force and effect and is hereby ratified and confirmed in all
respects by the parties to the Employment Agreement.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amendment No. 1 has been duly executed as of the day
and year set forth above.


EMPLOYEE




/s/ David H. Rupp                    
David H. Rupp



FOUR OAKS BANK & TRUST COMPANY




By: /s/ Ayden R. Lee, Jr.                
Name:     Ayden R. Lee, Jr.,
Title:     President and Chief Executive Officer



2

